--------------------------------------------------------------------------------

Exhibit 10.2

 
WAIVER AGREEMENT


THIS WAIVER AGREEMENT (this “Agreement”) is entered into as of September 10,
2009, and effective as of September 1, 2009 between DEEP DOWN, INC., a Nevada
corporation (“Borrower”), and WHITNEY NATIONAL BANK, a national banking
association (the “Lender”).  Capitalized terms used but not defined in this
Waiver have the meanings given them in the Credit Agreement (defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Credit Agreement
dated as of November 11, 2008 (as amended by the First Amendment to Credit
Agreement dated December 18, 2008, the Second Amendment to Credit Agreement
dated February 13, 2009, the Third Amendment to Credit Agreement dated May 29,
2009, and as further amended, restated, or supplemented, the “Credit
Agreement”).
 
B.           Borrower has informed Lender of circumstances that, absent the
waiver provided under this Agreement, would constitute the basis for a Default
under the Credit Agreement arising pursuant to Section 11.9 thereof.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.           Waiver.  Subject to the conditions set out in this Agreement,
Lender (a) waives any violation of Section 11.9 of the Credit Agreement, or any
Default arising thereunder, resulting solely from the resignation of Robert E.
Chamberlain, Jr. and his ceasing to be an executive officer of the Borrower
(constituting a Change of Management under the Credit Agreement), and (b) agrees
not to exercise any of the rights or remedies available to it under the Loan
Documents as a result of the violation or Default described in clause (a) above.
 
2.           Conditions.  This Agreement shall be effective once each of the
following have been delivered to Lender:
 
(a)           this Agreement executed by Borrower and Lender; and
 
(b)           such other documents as Lender may reasonably request.


3.           Miscellaneous.
 
(a)           Headings.  The headings and captions used in this Agreement are
for convenience only and will not be deemed to limit, amplify or modify the
terms of this Agreement, the Credit Agreement, or the other Loan Documents.
 

 
 

--------------------------------------------------------------------------------

 



(b)           Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Agreement, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(c)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
(d)           Multiple Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document.  All counterparts must be construed together to constitute one
and the same instrument.  This Agreement may be transmitted and signed by
facsimile or portable document format (PDF).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender.  Lender may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(e)           Governing Law.  This Waiver must be construed, and its performance
enforced, under Texas law.
 
(f)           Entirety.  This Waiver Represent the Final Agreement Between
Borrower and Lender relating to the subject matter of this waiver and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements by the Parties.  There Are No Unwritten Oral Agreements among the
Parties.
 


 
[Signatures are on the following page.]
 
 

 
2

--------------------------------------------------------------------------------

 

The Agreement is executed as of the date set out in the preamble to this
Agreement.
 
 

 
BORROWER:
         
DEEP DOWN, INC.,
a Nevada corporation
         
By:
 /s/ Eugene L. Butler      
Eugene L. Butler
      Chief Financial Officer          

 
 

 
LENDER:
         
WHITNEY NATIONAL BANK,
a national banking association
         
By:
/s/ Paul W. Cole      
Paul W. Cole
     
Vice President
         


 

 
 
Signature Page to Waiver Agreement


3

--------------------------------------------------------------------------------

 

